Case 9:17-cv-81261-WPD Document 102 Entered on FLSD Docket 04/04/2019 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

    ALL-TAG CORP.,                                     )
                                                       )
                    Plaintiff,                         )
                                                       ) Case No. 17 CV 81261-WPD
            v.                                         )
                                                       ) Judge William P. Dimitrouleas
    CHECKPOINT SYSTEMS, INC.,                          ) Magistrate Judge William Matthewman
                                                       )
                    Defendant.                         )


                  ALL-TAG’S MOTION FOR AN EXPERT DISCOVERY SCHEDULE

     I.   INTRODUCTION
          All-Tag submits this Motion for an Expert Discovery Schedule in order to set a schedule

   that reflects the progress of discovery in this case and comports with this Court’s September 11,

   2019 discovery cutoff date. Given that discovery is still ongoing and significant work remains to

   be done, All-Tag also proposes that the parties submit a status report to the Court on June 7 to

   ensure fact discovery is completed in a timely manner.

          As explained below and illustrated by the unsealed discovery letters that were recently

   filed this morning (D.E. 101), Checkpoint’s hindrance of the discovery process is far from any

   “typical discovery issues.” See D.E 91 at 2-3. It took an order of this Court to dislodge

   documents from Checkpoint last year. It took the threat of another motion to compel to extract

   an agreement to produce documents this year.

          All-Tag hopes Checkpoint will produce according to its promise. If we obtain material in

   a timely fashion, fact discovery should advance rapidly. Accordingly, All-Tag is in a position to

   request entry of an expert discovery schedule, provided it includes a requirement that the parties

   apprise the Court within 60 days on the status of fact discovery and allows an assessment of the

   feasibility of the schedule.


                                                   1
Case 9:17-cv-81261-WPD Document 102 Entered on FLSD Docket 04/04/2019 Page 2 of 5



     II.   FACT DISCOVERY HAS NOT ENDED AND CHECKPOINT HAS NOT
           SATISFIED ITS DISCOVERY OBLIGATIONS

           Fact discovery is far from over. Depositions have just begun, data production remains

   incomplete, and critical information requests are pending. Checkpoint’s assertions that the

   parties agreed, and the Court ordered, that Fact Discovery would end on February 4, 2019 (D.E.

   42 at 1) are belied by a year of correspondence, pleadings and proceedings. The course of the

   litigation is abundantly clear in the sealed version of the exhibits All-Tag filed today (D.E. 101)

   and is apparent from the letters Checkpoint cited in its latest Motion (both of which were after

   February 4th).    In the same letters that proposed unrealistic expert disclosure deadlines,

   Checkpoint was refusing to produce documents.            See e.g. D.E. 90-2, February 25, 2019

   Discovery Letter, at 1-2.

           As this Court may recall, it took an Order in December to force Checkpoint to produce

   documents All-Tag had requested in May. See D.E. 75, Order Granting All-Tag’s Motion to

   Compel. Now that Checkpoint has produced, it is apparent that documents are missing, and

   custodians were overlooked. Checkpoint’s response to requests for the additional information

   has consisted of the same tactics it used last year. For more than two months, it objected and

   negotiated, yielded and retrenched, and stalled. See sealed version of Exhibit A to All-Tag’s

   Response to Checkpoint’s Motion for Extension of Time to Submit Expert Reports, D.E. 101, at

   1-3, which threatened a Motion to Compel. Checkpoint’s response to Exhibit A, was to agree to

   produce some documents, but they have not yet arrived. As the sealed Exhibits A-C make clear,

   the information that All-Tag seeks is highly relevant to the issues in this case and essential for its

   experts (and counsel) to review before expert develop opinions and reports.




                                                     2
Case 9:17-cv-81261-WPD Document 102 Entered on FLSD Docket 04/04/2019 Page 3 of 5



     III. ALL-TAG’S PROPOSED EXPERT SCHEDULE IS REASONABLE GIVEN THE
          CURRENT CASE STATUS

          Given the foregoing, All-Tag asks the Court to adopt the following expert disclosure

   schedule. This schedule accommodates compliance with the September 11, 2019 cutoff for all

   discovery, and allows for sufficient time to complete fact discovery, assuming Checkpoint

   complies with its obligations.

          Rebuttal depositions: September 11, 2019
          Rebutttal reports: 14 days prior, or August 28, 2019
          Affirmative depositions: 14 days prior, or August 14, 2019
          Affirmative reports: 14 days prior, or July 31, 2019
          Status Report on Fact Discovery: two months from today, or June 7, 2018

          This schedule depends on Checkpoint’s cooperation in completing discovery. Therefore,

   All-Tag also requests that this Court order that a status report be filed in mid-June so that the

   parties can inform the Court of the status of discovery and any reasons to revisit the proposed

   schedule.

     IV. CONCLUSION

          All-Tag respectfully submits this Supplemental Response to correct the record and urge

   the Court to submit All-Tag’s proposal for expert disclosures.

               CERTIFICATE OF COMPLIANCE WITH S.D. FLA. L.R. 7.1(a)(3)
          Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant has
   conferred with counsel for Checkpoint, via telephone, regarding the relief sought in this motion
   in a good faith effort to resolve the issues but has been unable to resolve the issues.




                                                     3
Case 9:17-cv-81261-WPD Document 102 Entered on FLSD Docket 04/04/2019 Page 4 of 5



    Dated: April 4, 2019             Respectfully submitted,

                                     By: /s/ Christopher Kammerer
                                            Christopher Kammerer

                                     Christopher William Kammerer
                                     John F. Mariani
                                     KAMMERER MARIANI PLLC
                                     1601 Forum Place, Suite 500
                                     West Palm Beach, FL 33401
                                     (561)-990-1592
                                     ckammerer@kammerermariani.com
                                     jmariani@kammerermariani.com

                                     William MacLeod (pro hac vice)
                                     Julian Solotorovsky (pro hac vice)
                                     KELLEY DRYE & WARREN LLP
                                     333 West Wacker Drive
                                     Chicago, IL 60606
                                     (312)-857-7070
                                     jsolotorovsky@kelleydrye.com
                                     wmacleod@kelleydrye.com

                                     Damon Suden (pro hac vice)
                                     KELLEY DRYE & WARREN LLP
                                     101 Park Avenue
                                     New York, NY 10178
                                     (212)-808-7800
                                     dsuden@KelleyDrye.com

                                     John B. Williams (pro hac vice)
                                     WILLIAMS LOPATTO PLLC
                                     1707 L Street, NW Suite 550
                                     Washington, DC 20036
                                     (202) 296-1611
                                     jbwilliams@williamslopatto.com
                                     Attorneys for Plaintiff All-Tag Corporation




                                        4
Case 9:17-cv-81261-WPD Document 102 Entered on FLSD Docket 04/04/2019 Page 5 of 5



                                  CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 4th day of April 2019, a true and correct copy of the foregoing

   was served upon the following counsel of record for Defendant via PACER:

                                                 Charles Howard Lichtman
                                                 Gavin Gaukroger
                                                 BERGER SINGERMAN
                                                 Las Olas Centre II
                                                 350 E Las Olas Boulevard
                                                 Suite 1000
                                                 Fort Lauderdale, FL 33301
                                                 954-525-9900
                                                 Fax: 523-2872
                                                 clichtman@bergersingerman.com
                                                 ggaukroger@bergersingerman.com


                                                 Robert J. Palmersheim
                                                 Anand C. Mathew
                                                 Julie M. Mallen
                                                 PALMERSHEIM & MATHEW
                                                 401 N. FRANKLIN STREET, SUITE 4S
                                                 CHICAGO, IL 60654
                                                 312-319-1791
                                                 acm@thepmlawfirm.com
                                                 rjp@thepmlawfirm.com
                                                 jmm@thepmlawfirm.com

                                                 By: /s/ Christopher Kammerer
                                                    Christopher Kammerer




                                                5
